DETAILED ACTION
	This action is in response to the applicant’s reply filed on July 18, 2022. Claims 1-20 are pending and addressed below. 

Response to Amendment
Claims 1, 7-8, and 18 have been amended. Claims 1-20 are pending and address below.

Response to Amendment
In response to the applicant’s amendments to the abstract to remove purported merits. The objection to the specification has been withdrawn.
Claims 1, 7, 8, and 18 have been amended. Claims 1-20 are pending and addressed below. 
The new grounds of rejection set forth below for claims 1-17 [under 35 USC 103, for this particular situation] is necessitated by Applicant’s amendment filed on July 18, 2022. In particular, claims 1 and 7 have been amended to include “a front wall, and a rear wall, wherein the front wall and the rear wall extend in a radial direction from the body” as recited in claim 1 and “first front wall, and a first rear wall, wherein the first front wall and the first rear wall extend in a radial direction from the body, a second front wall, and a second rear wall, and wherein the second front wall and the second rear wall extend in the radial direction from the body” as recited in claim 7. For these reasons, the present action is properly made final.

Response to Arguments
Applicant's arguments filed July 18, 2022, with respect to claims 1-17 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant’s have argued that Zhang et al., WIPO No. WO 2018/222436 (hereinafter Zhang) fail to disclose the limitations of “wherein the front wall and the read wall extend in a radial direction from the body” as recited in claim 1. The Examiner disagrees with this position. 
The body (cutting arms of blades 1064) as disclosed by Zhang includes cutter pocket holders (segments 1036-1, 1036-2). The cutter pocket holders (1036-1, 1036-2) can be attached to the body (1064) in the manner as shown in Figure 4. In Figure 4, each cutter pocket holder (segments 366-1, 366-2) is attached to the body (blade 314). As indicated in the annotated Figure 4 by arrows (as shown below), the rear surface (337) and the leading surface (339) of segments (336-1, 336-2) extend from the blades (314) in a manner such that the rear surface and the leading surface are arranged like rays extending from the blade (314).  IN this manner, the rear surface (337) and the leading surface (339) can be considered to be radially extending from the blade. This can be equated to the body (cutting arms of blades 1064) as shown in Fig 12, such that the cutter pocket holders (segments 1036-1, 1036-2) also have a front wall and a rear wall that extend in a radial direction from the body (1064). For these reasons Zang clearly meets the limitations of claim 1. 

    PNG
    media_image1.png
    589
    701
    media_image1.png
    Greyscale

Regarding claim 7, the arguments as presented above with respect to claim 1 are equally applicable to claim 7, in regards to both a first cutter pocket holder and a second cutter pocket holder. 
Claim 2-6 and 8-17 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required

Applicant’s arguments, filed July 18, 2022, with respect to claims 18-20 have been fully considered and are persuasive.  The rejections of claims 18-20 has been withdrawn. 

Claim Objections
Claims 19-20 are objected to because of the following informalities:  The recitation of “The kit of claim 0” should likely be --The kit of claim 18--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-10 and 13-14 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Zhang et al., WIPO No. WO 2018/222436 (hereinafter Zhang).
Claim 1: Zhang discloses a reamer block comprising: 
a body (cutting arms of blades 1064); and 
a cutter pocket holder (segments 1036-1, 1036-2), connected to the body (1064), the cutter pocket holder (1036-1, 1036-2) including a plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37), a front wall (rotationally leading surface 339), and a rear wall (rear surface 337), wherein the front wall and the rear wall extend in a radial direction from the body (rotationally leading surface 339 and rear surface 337 extend in a radial direction from cutting arms of blades 1064 as shown in Fig 11, as both the leading surface 339 and the rear surface 337 are arrange lay rays protruding from the blade 1064, see Figs 4, 11).
Claim 2: Zhang discloses the cutter pocket holder (segments 1036-1, 1036-2) being connected to the body with a mating connection (mechanical interlock, such as grooves, dovetails, posts, recesses, ridges, other surface features, or other mechanical interlocks, pg 17, ln 23-27, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 3: Zhang discloses the mating connection including a dovetail connection (mechanical interlock, such as grooves, dovetails, posts, recesses, ridges, other surface features, or other mechanical interlocks, pg 17, ln 23-27, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 4: Zhang discloses the cutter pocket holder being connected to the body with a mechanical fastener (a mechanical fastener, such as a bolt, screw, pin, clip, clamp, or other mechanical fasteners, pg 17, ln 23-25, when segments wear, they may be removed and replaced to extend the operational life of the bit body and blades, mechanical fasteners including dovetail pins and sockets may be used as a fastening, pg 19, 35-pg 20, ln 2).
Claim 5: Zhang discloses the mechanical fastener being inserted through a bottom face of the body to the cutter pocket holder (segments 336, 446, 1036-1, 1036-2)  (segments 336 are connected at the interface with the recess, at the back surface 344 and/or side surfaces 346 with a connection mechanism, the connection mechanism includes mechanical interlocking features 348, such as complementary recesses and posts, Fig 4-5, pg 9, ln 10-15).
Claim 6: Zhang discloses the cutter pocket holder is additively manufactured (replaceable segment is additively manufactured, pg 17, ln 14-21, claim 10, 38).
Claim 7: Zhang discloses a reamer block (see Fig 12), comprising: 
a body (cutting arms of blades 1064); 
a first cutter pocket holder (segments 1036-1, 1036-2) connected to the body (1064), the first cutter pocket holder (1036-1, 1036-2) including a first plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37), a first front wall (rotationally leading surface 339 shown on 336-1, 336-2, Fig 4), and a first rear wall (rear surface 337 shown on 336-1, 336-2, Fig 4), wherein the first front wall and the first rear wall extend in a radial direction from the body (rotationally leading surface 339 shown on 336-1, 336-2, Fig 4 and rear surface 337 shown on 336-1, 336-2, Fig 4 extend in a radial direction from cutting arms of blades 1064 as shown in Fig 4, 11, as both the leading surface 339 shown on 336-1, 336-2 and the rear surface 337 shown on 336-1, 336-2 are arranged ay rays protruding from the blade 1064, see Figs 4, 11); and 
a second cutter pocket holder (segments 1036-1, 1036-2) connected to the body (1064), the second cutter pocket holder including a second plurality of cutter pockets (cutting elements 1064 are located in pockets, Fig 11, pg 15, ln 30-pg 16, ln 10, blade may be a reamer blade, as in Fig 11, forming the blade 1170 includes forming full or partial cutter pockets, Fig 12, pg 16, ln 19-37), a second front wall (rotationally leading surface 339 shown on 336-1, 336-2, Fig 4) and a second rear wall (rear surface 337 shown on 336-1, 336-2, Fig 4), the second cutter pocket holder being located rotationally behind the first cutter pocket holder on the body (a pair of segments (unlabeled), as shown in Fig 11, has a first segment located rotationally behind a second segment), wherein the second front wall and the second rear wall extend in a radial direction from the body (rotationally leading surface 339 shown on 336-1, 336-2, Fig 4 and rear surface 337 shown on 336-1, 336-2, Fig 4 extend in a radial direction from cutting arms of blades 1064 as shown in Fig 4, 11, as both the leading surface 339 shown on 336-1, 336-2 and the rear surface 337 shown on 336-1, 336-2 are arranged ay rays protruding from the blade 1064, see Figs 4, 11).
 Claim 8: Zhang discloses the second plurality of cutter pockets at least partially radially overlaps the first plurality of cutter pockets (a pair of unlabeled segments at least partially radially overlaps on a single blade in Fig 12, segments shown on different blades at least partially radially overlap as shown in Fig 12). 
Claim 9: Zhang discloses the second plurality of cutter pockets following a different cutting path than the first plurality of cutter pockets (segments 1036-1 follow different cutting paths from segments 1036-2, see Fig 12).
Claim 10: Zhang discloses the first cutter pocket holder being located radially inward of the second cutter pocket holder (segment 1036-1 is located radially inward from segment 1036-2, see Fig 12).
Claim 13: Zhang discloses the first cutter pocket holder does not include any hard facing (pre-formed segments, including pre-formed hardened segments in lieu of hard facing, are used in conjunction with cutting tools other than bits, FIG. 11 is a side view of an embodiment of a downhole cutting tool 1062 illustrative of an expandable milling tool or undereamer, with a plurality of segments 1036-1, 1036-2, pg 15, ln 30-33).
Claim 14: Zhang discloses the first plurality of cutter pockets including a first quantity of cutter pockets and the second plurality of cutter pockets including a second quantity of cutter pockets (segments 1036-1, 1036-2, each have a quantity of cutter pockets), the first quantity of cutter pockets being different than the second quantity of cutter pockets (the quantity of cutters on segments 1036-1 and 1036-2 are different from one another, see Fig 11).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Claim 11: Zhang discloses  the second plurality of cutter pockets (as shown in Figures 10 and 11) have and inner wall arc the increases along the length of the cutter pockets.
Zhang is silent as to the cutter pockets being front-loading pockets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the cutter pockets that the cutter pockets would be front-loading cutter pockets as the opening on the top surface of the cutter pocket holder (segments 1036-1, 1036-2) would not be sufficient to allow the diameter of the cutter to pass through (see Fig 10, 11).
Claim 12: Zhang discloses the cutter pocket of the second plurality of cutter pockets including an inner wall that with a wall arc of greater than 180° (wall arc of at least a portion of the cutter pocket is greater than 180° as shown in Figures 10 and 11 as the full diameter of the cutter is not shown in top view along the full length of the cutter).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hall et al., US 2012/0012398 (hereinafter Hall). 
Claim 15: Zhang is silent as to the body including an insert pocket, and comprising an insert located in the insert pocket between the first cutter pocket holder and the second cutter pocket holder.
Hall discloses an expandable reamer apparatus including a body (blades 203) and with cutting elements (see Fig 2a-3). The body (203) including an insert pocket (pocket 800), and comprising an insert (downhole sensors 802, 803, 804) (Fig 2a-3, 8, par [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the body a disclosed by Zhang, to further include an insert pocket and insert (sensors) as disclosed by Hall as this modification would have helped to increase signal continuity of the sensors, the data from which may aid drillers to more accurately steer the downhole still string (par [0030], [0048]). Additionally, it would have been an obvious to one of ordinary skill in the art, to locate the inserts pocket and insert between the first cutter pocket and the second cutter pocket as selecting a given located of the insert pocket and insert would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 16: Zhang, as modified by Hall, discloses the insert (802, 803, 804) including at least one sensor (Hall, downhole sensors 802, 803, 804 are located in pocket 800) (Fig 2a-3, 8, par [0048]).

Allowable Subject Matter
Claims 18-20 are allowed. 

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Zhang et al., WIPO No. WO 2018/222436 (hereinafter Zhang)”, for the following:
Zhang discloses the limations as presented in the rejections above.
Zhang does not disclose “the second cutter pocket holder including a second connecting protrusion configured to connect to the receiving pocket rotationally behind the first connecting protrusion of the first cutter pocket holder” as recited in claim 18.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are rejected.  Claim 17 is objected to. Claims 18-20 are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676